 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24-

25
26

Oo of WD WH &

Case 2:19-cv-01024-JLR-MLP Document13 Filed 01/10/20 Page 1of3

The Honorable James L. Robart
The Honorable Michelle L. Peterson

__- UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DONALD WHEDON, |
Case No. 2:19-cv-01024-JLR-MLP
Plaintiff,

STIPULATED MOTION TO EXTEND

DEADLINE TO FILE FED. R. CIV. P.
, | 26) JOINT STATUS REPORT AND

CHECKR, INC., | DISCOVERY PLAN |

V.

Defendant. “NOTED FOR CONSIDERATION:

January 10, 2020

 

 

 

Pursuant to Federal Rule of Civil Procedure 6(b), Western District of Washington Local
Civil Rule 7(d)(1), and the Court’s Order Regarding Initial Disclosures, Joint Status Report, and
Early Settlement (Dkt. #12), Defendant Checker, Inc. (“Defendant”) and Plaintiff Donald Whedon
(“Plaintiff”) (collectively “the parties”) hereby stipulate to and request an extension of the deadline
to file a Joint Status Report and Discovery Plan in this case from the current deadline of January

10, 2020, to a new deadline of January 24, 2020. In support of this stipulation, the parties state

as follows:
l. By mutual agreement, the parties would like more time to discuss the case.
2, A brief extension of the deadline to file the Joint Status Report and Discovery Plan

will provide the parties the ability to focus on this goal, while the necessity of focusing on

substantive issues related to discovery and case scheduling in preparing the Joint Status Report

STIPULATED MOTION RE DEADLINE FOR

JOINT STATUS REPORT ~ 1 LITTLER MENDELSON, P.C.
: One Union Square
Case No. 2:19-cv-01024-JLR-MLP: 600 University Street, Suite 3200

Seattle, WA 98101-3122
206.623.3300

 

 
wn & WB NM

“I oN

10
11

12

13
14

15

16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01024-JLR-MLP Document13 Filed 01/10/20 Page 2 of 3

and Discovery Plan would impede it, and potentially result in an unnecessary waste of the Court’s

time and resources.

The parties attest that this request is not made for purposes of improper delay or lack of |.

appropriate attention to the Court’s deadlines.

{iT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

January 10, 2020

s/ Thomas P, Holt

Thomas P. Holt, WSBA #39722
LITTLER MENDELSON, P.C.
One Union Square

600 University Street, Suite 3200
Seattle, WA 98101.3122
Telephone: 206.623.3300

. Facsimile: 206.447.6965

E-mail: tholt@littler.com

Attorney for Defendant Checkr, Ine.

S/ Joseph L. Genticore

Joseph L. Genticore (Pre Hae Vice)
FRANCIS & MAILMAN PC

1600 Market Street

25th Floor

Philadelphia, PA 19103
Telephone: 215.735.8600

E-mail: igentilcore@@consumerlawfirm.com

Attorney for Plaintiff Donald Whedon

 

STIPULATED MOTION RE DEADLINE FOR
JOINT STATUS REPORT ~ 2

Case No. 2:19-cv-01024-JLR-MLP

LITTLER MENDELSON, P.C.
One Union Square
600 University Street, Suite 3200
Seattle, WA 98161-3122
206 ,.623,3300

 
Oo CC SIN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26

Case 2:19-cv-0'L024-JLR-MLP Document 13-1 Filed 01/10/20 Page 1of3

The Honorable James L. Robart
The Honorable Michelle L. Peterson

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DONALD WHEDON,
Case No. 2:19-cv-01024-JLR
Plaintiff,

ORDER GRANTING STIPULATED
v. MOTION TO EXTEND DEADLINE TO
. : _|. FILE FED. R. CIV. P. 26(f) JOINT
CHECKR, INC., STATUS REPORT AND DISCOVERY
PLAN

Defendant,

 

NOTED FOR CONSIDERATION:
January 10, 2020

 

 

 

THIS MATTER, having come before the undersigned judge of the above-entitled Court,
based on the foregoing stipulation, now, therefore, IT IS HEREBY ORDERED that the deadline
to file the Joint Status Report and Discovery Plan his hereby EXTENDED from January 10, 2020,

to January 24, 2020.
Dated this RY Yh day of \ u

 
 

20

THE HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT COURT JUDGE

 

[PRASRISSSE-ORDER GRANTING STIPULATED MOTION RE

DEADLINE FOR JOINT STATUS REPORT —1 LITTLER MENDELSON, P.C,
. One Union Square
Case No. 2:19-cv-01024-FLR-MLP 600 University Street, Suite 3200

Seattle, WA 98101-3122
206,623 .3300

 

 
